Citation Nr: 0818923	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-27 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, including as a residual 
of cold injury. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for pes planus; and a September 2006 
rating decision that denied service connection for peripheral 
neuropathy of the lower extremities, including as a residual 
of cold injury.  

In June 2008, the Board granted the veteran's April 2008 
motion to advance his case on the Board's docket, pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In his VA Form 9 filed in November 2007 in conjunction with 
his appeal of the issue of entitlement to service connection 
for peripheral neuropathy of the lower extremities, including 
as a residual of cold injury, the veteran indicated that he 
desired a hearing before a Veterans Law Judge (VLJ) at the 
RO.  Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on 
appeal will be granted to an appellant who requests a hearing 
and is willing to appear in person.  See also 38 U.S.C.A. 
§ 7107 (pertaining specifically to hearings before the 
Board).  Since ROs schedule hearings between the RO and the 
Board, a remand of this matter to the RO is warranted.  

The Board observes that the veteran did not request a hearing 
before a Veterans Law Judge on the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for pes planus.  Service connection for 
pes planus was originally granted in a March 1946 rating 
decision; however, it was subsequently severed in a May 1948 
rating decision based on a finding of clear and unmistakable 
error in the prior rating decision.  The veteran has filed a 
request that the pes planus claim be reopened, and he 
testified at a personal hearing before a Decision Review 
Officer at the RO in June 2006.  At that hearing, he raised 
the issue of entitlement to service connection for peripheral 
neuropathy of the lower extremities, including as a residual 
of cold injury.  Still, based on the testimony presented, it 
is unclear whether the veteran intends this to be one claim, 
or two separate claims.  Hence, in order to afford the 
appellant every opportunity to clarify his pleadings, the 
Board will not address the claim to reopen the issue of 
entitlement to service connection for pes planus at this 
time.  That matter will be addressed by the Veterans Law 
Judge who conducts the veteran's hearing.  See Boggs v. 
Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008).  

Accordingly, the case is REMANDED for the following action:  

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge, in 
accordance with his November 2007 request.  
The RO should notify the veteran of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

